Citation Nr: 1420572	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served as a member of the Army of the United States Philippine Scouts from May 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

In January 2014, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  The VBMS and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss and osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the appellant has pneumonia that had its onset during service or is otherwise related to service.

2.  The preponderance of the evidence is against finding that the appellant has a prostate disorder that had its onset during service or is otherwise related to service; and prostate cancer is not shown currently or within one year following discharge from service.  

3.  The preponderance of the evidence is against finding that the appellant has a current diagnosis of hypertension that had its onset during service or is otherwise related to service; and hypertension is not shown to have manifested to a compensable degree within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A prostate disorder was not incurred in or aggravated by service, nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  By correspondence dated in January and December 2012, VA notified the appellant of the information and evidence needed to substantiate a claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  These letters also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The appellant's service treatment records are fire-related.  In cases where the service records are unavailable, a heightened duty exists to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In September 2012, the RO completed a Formal Finding regarding service treatment records and the appellant was notified as to the unavailability of these records and given the opportunity to submit alternate sources of information.  The appellant submitted private medical evidence in support of his claim.  The RO requested records from the Magnayi clinic on two occasions, but no response was received.  The appellant was notified and offered an opportunity to submit the records himself.  

The Board acknowledges that VA examinations were not provided to determine the nature and etiology of claimed prostate disorder, pneumonia, and hypertension.  As discussed below, the probative evidence suggests that these disabilities had their onset post-service and are not related to service.  On review, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant provided testimony at a travel board hearing in January 2014.  At that time, the VLJ clarified the issues on appeal and explained the concept of service connection.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  





Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including malignant tumors or hypertension, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Analysis

The appellant asserts entitlement to service connection for pneumonia, a prostate disorder, and hypertension.  The appellant testified that he did not participate in combat and 38 U.S.C.A. § 1154(b) (West 2002) is not for application.  

The service treatment records are fire-related and none of the claimed disabilities are shown to be noted in service, nor is there objective evidence showing such during the presumptive period.  38 C.F.R. § 3.303(b) does not assist the claimant.   

A September 2010 chest x-ray shows bilateral pneumonia.  A December 2011 x-ray includes an impression of hilar pneumonia.  Private urology records dated in July 2012 show an enlarged prostate.  A September 2012 medical certificate includes a diagnosis of acute urinary retention secondary to enlarged prostate.  In a September 2012 statement, the appellant reported that he has prostate cancer.  

The appellant submitted an October 2012 buddy statement from B. P. and I. C., who stated that they were World War II veterans.  They reported that sometime on or about May 10, 1949, they were attending a Veterans' conference when the appellant "suffered a relapse causing him to be perspiring cool and weak."  They sought a doctor who examined the appellant and found him to be suffering from pneumonia, arthritis, hypertension, prostate, and loss of hearing.  

At the hearing, the appellant testified that he first started having problems with his prostate about 4 years ago.  He had hypertension for a long time but he could not tell a specific year or date when it started.  He reported the onset of pneumonia in 1950 or 1952.  

Evidence of record shows an enlarged prostate.  The Board has considered the buddy statement which suggests the onset of problems approximately 2 months after discharge; however, by the Veteran's own testimony, he did not experience prostate problems until approximately 4 years ago.  The Board finds the appellant's testimony as to onset more probative than a buddy statement submitted many years after the events in question.  

On review, the overall evidence is against a finding that a prostate disorder had its onset during service or is otherwise related to service.  While the appellant reported being diagnosed with prostate cancer, this is not supported by medical evidence currently of record.  Even assuming a current diagnosis, there is simply no probative evidence of a malignant tumor of the prostate within one year post service.   

The record contains chest x-rays showing pneumonia.  Regarding whether such disability is related to service, the Board has considered the buddy statement suggesting that the appellant was diagnosed with pneumonia in approximately May 1949.  However, by his own testimony, he did not have pneumonia until 1950 or 1952.  On review, the overall evidence does not show that the appellant's pneumonia had its onset during service or is otherwise related to service.  

Regarding claimed hypertension, the Board has considered the buddy statement suggesting that he was diagnosed with hypertension approximately 2 months following discharge.  The claims folder does not contain objective evidence showing a current diagnosis of hypertension or manifestations (elevated reading) indicative of hypertension.  The appellant, however, has repeatedly stated that he has "high blood" and he provided testimony as to having hypertension for a long time.  Even assuming a current diagnosis, hypertension is not shown to have manifested to a compensable degree within one year following discharge or to otherwise be related to service.  

On review, the preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for pneumonia is denied.

Service connection for a prostate disorder is denied.

Service connection for hypertension is denied.  





REMAND

At the hearing, the appellant testified that his hearing loss was due to target shooting practice during service.  The appellant is competent to report in-service noise exposure and current symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  On review, the Board finds that a VA examination is needed as to this issue.  See McLendon.

At the hearing, the appellant also testified that during service he started feeling pain in his back and he was hospitalized at a General Hospital in Guam because of pain in his back and legs and that he was there for a week.  This testimony appears to have been provided in reference to the claim for service connection for osteoarthritis.  The appellant is competent to report that he was hospitalized during service and efforts should be made to obtain any available in-patient clinical records.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule a VA examination to determine the nature and etiology of any hearing loss.  The claims folder should be available for review. 

If the appellant is diagnosed with a hearing loss disability for VA purposes, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any current hearing loss disability is related to service or events therein.  

In making this determination, the examiner is advised that the appellant's records are fire-related and there are no service treatment records available for review.  The appellant has reported in-service noise exposure related to target shooting practice.  The appellant is competent to report his noise exposure history.  If there is a medical basis to doubt the history as reported by the appellant, the examiner should so state.  A complete rationale should be provided for any opinion offered and the examiner should consider the impact of any post-service occupational and/or recreational noise exposure.  

2.  The AOJ should contact the appellant and ask him to provide additional information regarding his reported in-service hospitalization for his back and legs.  Specifically, he should identify the name of the military treatment facility and the date of hospitalization (month and year).  If sufficient information is provided, the AOJ should request in-patient clinical records.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.

3.  If the AOJ receives in-service clinical records showing hospitalization for back pain, it should then schedule the appellant for a VA examination to determine the nature and etiology of any current disability.  The claims folder should be available for review.  

If the appellant is shown to have osteoarthritis of the spine or any other back disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder is related to service or events therein.  A complete rationale should be provided for any opinion offered.

4.  The appellant is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

5.  After completing the requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to service connection for bilateral hearing loss disability and osteoarthritis.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


